Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 09/07/2021. 
After a thorough search, review of the prosecution history and the prior art of record, claims 1-7 and 9-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,659,349 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Suryanarayanan (Pub. No. US 2015/0339136 A1) teaches establishing a regional exchange system between a client and a virtual desktop instance within a VPC via POP gateways and interfaces. Suryanarayanan Fig. 7A & ¶ [0090].
The prior art of record Loveless (Pub. No. US 2016/0065448 A1) teaches network elements that provide a plurality of interfaces with different types of connections and different types of protocols. Loveless ¶ [0032]. 
The prior art of record does not teach, suggest or render obvious all the 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.P.T./
Examiner, Art Unit 2454
09/10/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        9/14/2021